DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5, 7-11, 14-15 and 19 in the reply filed on 06/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant amendment to correct the numbering of claims 23-24 makes clear that claim 23 belongs with Group I and claim 24 is hereby withdrawn as being directed to a non-elected invention.  Claims 12-13, 17-18, 21-22 and 24 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-3, 5, 7-11, 14-15, 19 and 23 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2 and 8 are objected to because of the following informalities:  
Claim 1 is objected to because the preamble of the claim fails to correlate with the body of the claim.  The preamble of the claim recites “an in vitro method for identifying from a biological fluids sample from a pregnant subject a pregnancy related syndrome selected from the group consisting of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets (HELLP), and IUGR.  However, there is nothing in the body of the claim correlating the results back with the intended purpose of the preamble.  The body of the claim ends with a step of identifying the subject as being likely to have or develop a healthy pregnancy based the comparison of the ration of the first parameter and the second parameter and the reference ratio.  This could cause ambiguity as to the results and the intended purpose of the claim.  It is recommended to delete the recitation directed to identifying the subject as being likely to have or develop healthy pregnancy and include a step of correlating the results with the intended purpose of identifying Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets (HELLP), and IUGR (e.g. the limitations of claim 2).  Method claims should clearly set forth the various method steps in a positive, sequential manner using active tense verbs such as mixing, reacting and detecting.  Method steps should clearly state each component used in the method and the relationship of the various components, and should not be a mere cataloging of parts.  The claims should also conclude with a step relating the method result to the purpose of the method, preferably to the purpose as also set forth in the preamble of the claim.  Appropriate correction is required.
Claim 1, line 4 is objected to because of the following informalities:  The recitation “the method including” is not a commonly recognized transitional phrase used --.  Appropriate correction is required.
Claim 2, line 4 is objected to because of the following informalities:  The recitation “the method including” is not a commonly recognized transitional phrase used in the U.S. Practice, it is suggested to change the recitation to --- the method comprising--.  Appropriate correction is required.
Claim 8, line 8 is objected to because of the following informalities:  The recitation “biological sample includes” is not a commonly recognized transitional phrase used in the U.S. Practice, it is suggested to change the recitation to --- biological sample comprises--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
           Claims 1-3, 5, 7-11, 14-15, 19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
            The claims are directed to a method for identifying from a biological fluid sample from a pregnant subject a pregnancy related syndrome selected from the group consisting of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR or having or likely to develop a healthy pregnancy based on the comparison of GBP-1 and ESM-1 ratio to that of a reference ratio.  The limitation 'pregnant subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation ‘pregnant subject’ also encompasses both male and female. The limitation 'biological fluid sample’ is a genus and encompasses tears, semen, urine, peritoneal fluid, synovial fluid, diarrhea and cerebrospinal fluid to name a few.  The limitation ‘based’ in claim 1 is so broad that it appears to encompass any amount, any decrease, any increase or even an equal amount. However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on page 5, lines 2-19 discloses experiments wherein plasma samples from pregnant and non-pregnant women (humans) used for the detection of GBP-1 and ESM-1.  The specification on page 6 discloses that pregnancies develop severe early-onset preeclampsia, the ratio 0.604 was significantly higher as compared to healthy 
The only examples utilized in the specification appears to be limited the measurement of GBP-1 and ESM-1 in blood, plasma or serum of pregnant female humans and the establishment of a ratio as compared to a reference ratio wherein a significant increase of the ratio as compared to the reference ratio indicates preeclampsia in the pregnant human. The specification does not disclose that GBP-1 and ESM-1 which appear in plasma also appear in samples such as tears, semen, urine, peritoneal fluid, synovial fluid, diarrhea and cerebrospinal fluid or that such biomarkers would be expected to be shed, excreted into or found in these samples and correlated with preeclampsia, eclampsia, HELLP and IUGR.  As stated supra the specification appears to be limited to measurement of GBP-1 and ESM-1 in blood, plasma or serum of pregnant female humans and the establishment of a ratio as compared to a reference ratio wherein a significant increase of the ratio as compared to the reference ratio indicates preeclampsia in the pregnant human.

It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision 

Written Description
            Claims 1-3, 5, 7-11, 14-15, 19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
          The claims are directed to a method for identifying from a biological fluid sample from a pregnant subject a pregnancy related syndrome selected from the group consisting of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR or having or likely to develop a healthy pregnancy based on the comparison of GBP-1 and ESM-1 ratio to that of a reference ratio.  On page 31, lines 17-30 of the current specification, the applicant discloses that that the terms “GBP-“ and encompasses variants of these polypeptides.  As stated supra in the instant claims GBP-1 and ESM-1 are detected and a ratio established and compared to a reference and the result is correlated with Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR or having or likely to develop a healthy pregnancy.  Implicit in this is that the variants of these polypeptides would need to possess certain functional characteristics, namely that the variants or fragments would have to exist in vivo in a sample and at levels that correlate with consisting of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR or having or likely to develop a healthy pregnancy. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
	The claims are directed to a method of identifying from a biological fluid sample from a pregnant subject a pregnancy related syndrome selected from the group consisting of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low 
  	Claim 1 a whole therefore covers methods of identifying a pregnancy related syndrome selected from the group consisting of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR based on concentrations and ratios of a large genus of markers. The markers in this case are recited in terms of structural characteristics (i.e., variants, fragments etc). However, also implicit in the claims are functional characteristics; namely, that the fragments, variants exist in biological fluid samples and at concentration that correlate with Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR. Thus, the use of the variants as “surrogate markers” conveys additional functional characteristics that must be possessed by the members of the genus.
	The protein molecules meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability. To meet the structural requirements of the claim, the biomarkers could be any variant of GBP-1 or ESM-1, having any substitution or deletion or addition of amino acids.
	However, the specification fails to convey possession of the entire genus of biomarkers, as it does not adequately describe what molecules would possess the necessary function, i.e. what variants or fragments are actually 

	The specification discloses experiments wherein intact GBP-1 and intact ESM-1 measured in plasma samples by ELISA and the results are correlated with preeclampsia (e.g. pages 5-9).   The specification does not report any data regarding any specific variant or fragment of GBP-1 and ESM-1 other than the intact protein themselves.  
	The disclosure of a single species of intact GBP-1 and a single species of ESM-1
 fails to convey evidence of possession of the entire genus, which would encompass a large number of proteins/ protein fragments or variants varying in length and amino acid sequence. In particular, it is not known what other variants or fragments of the GBP-1 and ESM-1 might exist in biological fluid samples and whether such fragments or variants would be correlated with Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR.  
Although it is possible to envision, with the aid of a computer, all possible fragments or variants of these molecules, it is not possible to envision or predict which fragments or variants actually exist in vivo and are present in detectable amounts that correlate with Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR.  In other words, it is not possible to envision which fragments or variants are surrogate markers of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR. The specification fails to describe what 
In summary, the finding of a moderate correlation between GBP-1 and ESM-1 in plasma and Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR fails to convey evidence of possession of the claimed genus, in which any GBP-1 or ESM-1 fragment or variant thereof, is used as a surrogate marker of Preeclampsia, Eclampsia, Hemolysis Elevated Liver enzymes and Low Platelets and IUGR.   Similarly, the single disclosed species of GBP-1 and ESM-1 fails to convey evidence of possession of the entire scope of the claims, which is directed to a large genus of protein fragments.   
            Furthermore, it was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 23-26) discus how even small changes in antigen structure can profoundly affect the strength of an antibody-antigen interaction. See entire selection, in particular page 26, first full paragraph. In particular, the loss of a single hydrogen bond can reduce the strength of interaction by 1000-fold (ibid).
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81) found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). Similarly, Colman et al. (Research in Immunology, 1994; 145(1): 33-36) teach that amino acid 
As noted above, the variability among the variants or fragments encompassed by the claims is also enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of variants encompassed by the claims, would be capable of being recognized by antibodies in elisa assays.
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-11, 14-15, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
           Claim 1, step (i) is indefinite in reciting “determining a first parameter that scales….” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting--.
           Claim 1 is vague and indefinite because of the use of acronyms: i.e. IUGR, GBP-1 and ESM-1.  Although the terms may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definitions.  The terms should be defined in their first instance.
           Claim 2, step (ii) is indefinite in reciting “determining the ratio between the concentrations GBP-1 and ESM-1” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting-- or --calculating--.
Claim14, line 4 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19, line 13 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-11, 14-15, 19 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between the concentrations of GBP-1 and ESM-1 in subjects having preclampsia, eclampsia, Hemolysis elevated liver enzymes and low platelets (HELLP), IUGR and healthy pregnancy (“Guidance”, I.A.2.) (2A Prong one).  
  Additionally the method uses abstract ideas in reciting additional elements (2A Prong two) of determining a first parameter that scales with the concentration of GBP-1 and a second parameter that scales with the concentration of ESM-1 and defining a ratio of the first and second parameter; comparing the ratio to a reference ratio and identifying the subject as being likely to have or develop a healthy pregnancy or a pregnancy related syndrome of preclampsia, eclampsia, Hemolysis elevated liver enzymes and low platelets (HELLP), IUGR and healthy pregnancy, the processes of determining, comparing, establishing a ratio and identifying as currently recited can be Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.

           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by Wary et al (US 2016/0168538) the measurement of markers such as GBP-1 and ESM-1 by immunological techniques such as an elisa or flow cytometry (analyzer units having detection agents for the markers) are well known, routine and conventional (e.g. para’s 0043-0044).  Yu et al (US 8,785,192 also shows that it is well known, routine and conventional to detect markers such as GBP-1 and ESM-1 (e.g. col 38, lines 24-59, col 
          Also, the claims recite “determining a first parameter that scales with the concentration of GBP-1 in said biological fluid sample and a second parameter that scales with the concentration of ESM-1 in said biological fluid sample, and defining a ratio of the first parameter and the second parameter; (ii)    comparing this ratio of the first and the second parameter with a reference value, wherein the reference value is a reference ratio of GBP-1 and ESM-1 of a subject having a healthy pregnancy; and (iii) identifying the subject as being likely to have or develop a healthy pregnancy based on the comparison of the ratio of the first parameter and the second parameter and the reference ratio” and “determining the ratio between the concentrations GBP-1 and ESM-1;  comparing said ratio to a reference value, and identifying the subject as being likely to have or develop the pregnancy related syndrome based on a comparison of the ratio between the GBP-1 and ESM-1 concentrations to the reference value”.  “The “determining”, “identifying”, “defining a ratio” and “comparing” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of GBP-1 and ESM-1 subjects having preclampsia, eclampsia, Hemolysis elevated liver enzymes and low platelets (HELLP), IUGR and healthy pregnancy. No active method steps are invoked or clearly required; the “determining”, “identifying”, “defining a ratio” and “identifying”1-3, 5 statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims 
The limitations of “an analyzing unit” and “an evaluation unit comprising a data processor” is not considered a particular machine. The limitation “an analyzer comprising detection agents” “an evaluation unit” and “a data processor” is recited at an extremely high level of generality, and is not specific for example, to any particular assay instrument. This limitation fails to integrate the judicial exception into a practical application as it only generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The mere nominal recitation of generic instrumentation is not sufficient to take the claimed limitation out of the mental processes groupings. In the present case, “an analyzing unit”, “an evaluation unit” and “a data processor” is recited as performing the purpose of determining the concentrations/ratios of the marker(s), and “an analyzing unit”, “an evaluation unit” and “a data processor” is recited to perform the comparison.  In the present case, the recited  “an analyzing unit”, “an evaluation unit” and “a data processor” are merely a generic object on which the comparison step is performed. There is nothing about the recited analyzer, evaluation unit and processor that then integrates the abstract idea of data comparison into a practical application.  Algorithms are also abstract ideas.  PerkinElmer Inc. v. Intema Ltd. 496 Fed. Appx. 65 (Fed. Cir.2012) held that “physical data-gathering steps, which may cover patent-eligible subject matter, are insufficient to make claims reciting abstract ideas patent-eligible applications of the ineligible concepts Flook, 437 U.S., at 590.  
          Based upon this analysis of the claims as a whole, the above noted claims 1-3, 5, 7-11, 14-15, 19 and 22 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Allowable Subject Matter
Claims 1-3, 5, 7-11, 14-15, 19 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art is considered to be Schuitemaker (US 2016/0025738) which teaches an in vitro method for identifying a pregnancy related syndrome selected from the group consisting of pre-eclampsia, eclampsia, HELLP and IUGR.  Schuitemaker discloses the method comprises measuring ESM-1 in a biological fluid sample from a pregnant subject and comparing to a reference value and identifying the subject as likely to have or develop the pregnancy related syndrome.  However, Schuitemaker does not teach nor suggest measuring both ESM-1 and GBP-1 and defining a ratio in a method a currently recited for identifying a pregnant subject has likely to develop the pregnancy related syndrome.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641